Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1-8 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 5-8), machine (claims 1-4).  Accordingly, claims 1-8 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system comprising: 
-a controller; 
-a communication network; 
-a plurality of at least five equipment resources, 
-wherein each equipment resource has a corresponding equipment resource utilization time, 
-wherein the equipment resource utilization time is a time duration that the equipment resource incurs for each equipment resource allocation; 
-an equipment resource demand scheduler, 
-wherein the equipment resource demand scheduler determines a set of allocations of time segments for the plurality of equipment resources, based on each equipment resource's utilization time, 
-wherein the set of allocations of time are based on a plurality of demands for a plurality of at least five users, 
-wherein each plurality of demands includes a demand for allocation of at least three equipment resources; 
-wherein a demand duration for each user corresponds to a time duration between an earliest allocation of equipment resource to the user and a latest allocation of equipment resource to the user to satisfy the plurality of demands of the user; 
-wherein the controller communicates the allocations to the plurality of users via the communication network; 
-a monitoring system that reports a current utilization of each equipment resource to the controller; 
-wherein the controller compares the current utilization of each equipment resource to the allocation of time segments for each equipment resource to determine if a modification is required to the set of allocations of time segments; 
-wherein, if the modification is required, the controller instructs the equipment resource demand scheduler to provide the modification of the set of allocations, and provides the modified allocations to the plurality of users via the communications network; 
-wherein, the equipment resource demand scheduler performs the modification by iteratively: 
-identifying an alternative set of allocations; 
-determining the demand duration for each user with this alternative set of allocations; 
-determining if the demand duration for each user is within a pre-defined maximum demand duration for each user; and 
-repeating the identifying and determining steps until the demand duration of all users are below the maximum demand duration for each user.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because allocating patient for medical equipment scheduling is managing patients in a healthcare setting (i.e. managing people).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving equipment utilization time and patients needing to be scheduled to determine the schedule for equipment can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 9 (the method may be computer implemented and the steps may be performed using a processor)) comprising: 
-a controller (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 9 (the method may be computer implemented and the steps may be performed using a processor)); 
-a communication network (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 17 (Internet or other wired or wireless telecommunication system)); 
-a plurality of at least five equipment resources (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 3), 
-wherein each equipment resource has a corresponding equipment resource utilization time (mere field of use limitation, see MPEP 2106.05(h)), 
-wherein the equipment resource utilization time is a time duration that the equipment resource incurs for each equipment resource allocation (mere field of use limitation, see MPEP 2106.05(h)); 
-an equipment resource demand scheduler (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 11 (the scheduling unit is in a computer processor with appropriate software)), 
-wherein the equipment resource demand scheduler (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 11 (the scheduling unit is in a computer processor with appropriate software)) determines a set of allocations of time segments for the plurality of equipment resources, based on each equipment resource's utilization time, 
-wherein the set of allocations of time are based on a plurality of demands for a plurality of at least five users, 
-wherein each plurality of demands includes a demand for allocation of at least three equipment resources; 
-wherein a demand duration for each user corresponds to a time duration between an earliest allocation of equipment resource to the user and a latest allocation of equipment resource to the user to satisfy the plurality of demands of the user; 
-wherein the controller communicates the allocations to the plurality of users via the communication network (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 9, 17); 
-a monitoring system that reports a current utilization of each equipment resource to the controller (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 9); 
-wherein the controller (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 9 (the method may be computer implemented and the steps may be performed using a processor)) compares the current utilization of each equipment resource to the allocation of time segments for each equipment resource to determine if a modification is required to the set of allocations of time segments; 
-wherein, if the modification is required, the controller instructs the equipment resource demand scheduler to provide the modification of the set of allocations, and provides the modified allocations to the plurality of users via the communications network (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 9, 17); 
-wherein, the equipment resource demand scheduler performs the modification (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 11) by iteratively: 
-identifying an alternative set of allocations; 
-determining the demand duration for each user with this alternative set of allocations; 
-determining if the demand duration for each user is within a pre-defined maximum demand duration for each user; and 
-repeating the identifying and determining steps until the demand duration of all users are below the maximum demand duration for each user.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 5 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 5 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2 and 6: The claims specify the medical equipment resources, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)). 
Claims 3 and 7: The claims define allocation of time segments based on sequence dependencies using an equipment resource demand scheduler, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 4 and 8: The claims specify the controller communicating regarding travel, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 5 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as communicate allocations to the plurality of users, reports current utilization of each equipment resource, instruct the scheduler to provide the modification and provide the modification e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); equipment resource with a corresponding utilization time, which is a time duration for the equipment e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4 and 7-8, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 4 and 8 (communicate instructions), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3 and 7 (allocate time segments based on sequence dependencies) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-8
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (U.S. Publication No. 2009/0089092).
As per claim 1, Johnson teaches a system comprising: 
-a controller (Johnson: para. 23); 
-a communication network (Johnson: para. 110); 
-a plurality of at least five equipment resources, 
-wherein each equipment resource has a corresponding equipment resource utilization time (Johnson: para. 27; Average duration and time for a given procedure on an equipment is stored.), 
-wherein the equipment resource utilization time is a time duration that the equipment resource incurs for each equipment resource allocation (Johnson: para. 27; Average duration and time for a given procedure on an equipment is stored.); 
-an equipment resource demand scheduler, 
-wherein the equipment resource demand scheduler determines a set of allocations of time segments for the plurality of equipment resources, based on each equipment resource's utilization time (Johnson: para. 28; Receiving request for delivery of a procedure.), 
-wherein the set of allocations of time are based on a plurality of demands for a plurality of at least five users (Johnson: para. 71; Calculating the schedule of resources to deliver to series of patients including resources.), 
-wherein each plurality of demands includes a demand for allocation of at least three equipment resources (Johnson: para. 71; Populating a list and categorization of resources.); 
-wherein a demand duration for each user corresponds to a time duration between an earliest allocation of equipment resource to the user and a latest allocation of equipment resource to the user to satisfy the plurality of demands of the user (Johnson: para. 71; Identifying the resources based on the parameters and sounding an alarm where threshold number of resources exceed available resources.); 
-wherein the controller communicates the allocations to the plurality of users via the communication network (Johnson: para. 71; Generate an alarm or warning to the users regarding the allocations.); 
-a monitoring system that reports a current utilization of each equipment resource to the controller (Johnson: para. 31; The system acquiring or tracking data recorded duration to completion as procedures are completed.); 
-wherein the controller compares the current utilization of each equipment resource to the allocation of time segments for each equipment resource to determine if a modification is required to the set of allocations of time segments (Johnson: para. 53; Compare the forecasted duration time to the actual scheduled time.); 
-wherein, if the modification is required, the controller instructs the equipment resource demand scheduler to provide the modification of the set of allocations (Johnson: para. 47-48; Re-allocate blocks of time in the series of schedules.), and provides the modified allocations to the plurality of users via the communications network (Johnson: para. 49; para. 61); 
-wherein, the equipment resource demand scheduler performs the modification by iteratively: 
-identifying an alternative set of allocations (Johnson: para. 48; para. 51; Identify the changes in schedule of resources.); 
-determining the demand duration for each user with this alternative set of allocations (Johnson: para. 51; Calculate the ripple effect of resources and change the schedule of resources.); 
-determining if the demand duration for each user is within a pre-defined maximum demand duration for each user (Johnson: para. 59; Determine if the tracked actual duration exceeds the threshold variation of the procedure.); and 
-repeating the identifying and determining steps until the demand duration of all users are below the maximum demand duration for each user (Johnson: para. 50-51).  
As per claim 2, the system of claim 1 is as described.  Johnson further teaches wherein the equipment resources are medical equipment resources and the users are patients (Johnson: para. 45; Scheduling patient for medical equipment resources.).  
As per claim 3, the system of claim 1 is as described.  Johnson further teaches wherein the equipment resource demand scheduler allocates the time segments of the plurality of equipment resources based on sequence dependencies in the plurality of demands (Johnson: para. 30; Forecasting the schedule dependent on parameters.).  
Claims 5-7 recite substantially similar limitations as those already addressed in claims 1-3, and, as such, are rejected for similar reasons as given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (U.S. Publication No. 2009/0089092) in view of Burnham et al. (U.S. Publication No. 2012/0158422).
As per claim 4, the system of claim 1 is as described.  Johnson does not explicitly teach the following, however, Burnham teaches wherein the controller also communicates instructions regarding travel to each allocated equipment resource to each user via the communication network (Burnham: para. 19; Estimate travel time from one appointment to another and factor that travel time when scheduling appointments.).
One of ordinary skill in the art would have recognized that applying the known technique of Burnham would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Burnham to the teachings of Johnson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying travel time to appointment scheduling system of Johnson would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that can remind patients ahead of the appointment to help patients be on time for their health and not waste resources (Burnham: para. 1).
Claim 8 recites substantially similar limitations as those already addressed in claim 4, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danehorn et al. – U.S. Publication No. 2007/0067194 – Teaches a system for scheduling medical procedures implemented by medical apparatuses. 
 Amberg et al. – U.S. Publication No. 2012/0173259 – Teaches a system calculating an estimated procedure time for a patient.
Inaba et al. – U.S. Publication No. 2010/0268545 – Teaches a system for storing examination schedule and a rescheduling unit if any delays occur.
Martinez et al. – U.S. Publication No. 2009/0125325 – Teaches a system for assigning patient to providers of medical equipment.
 DelMonego et al. – U.S. Publication No. 2006/0184943 – Teaches a system for scheduling healthcare procedures and resources.
Kurian et al. – U.S. Publication No. 2006/0053044 – Teaches a system for dynamically scheduling and managing appointments using artificial intelligence.
Egawa et al. – U.S. Publication No. 2005/0228696 – Teaches a system for making appointments for medical examinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626